      Case 3:20-cv-00009-DPM Document 45 Filed 05/11/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

EDDIE A. POINDEXTER
ADC #121353                                               PETITIONER

v.                      No. 3:20-cv-9-DPM

DESTER PAYNE, Director,
Arkansas Division of Correction                         RESPONDENT

                             JUDGMENT
     Poindexter's petition is dismissed with prejudice.



                                                v
                                 D.P. Marshall Jr.
                                 United States District Judge
